825 F.2d 408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel E. WEHR; Daisy L. Wehr, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-1737
United States Court of Appeals, Fourth Circuit.
Submitted May 20, 1987.Decided July 27, 1987.

Samuel E. Wehr, Daisy L. Wehr, appellants pro se.
Michael Lee Paup, Roger Milton Olsen, Office of the United States Department of Justice, for appellee.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record, the opinion of the Tax Court and the informal briefs submitted by the parties to this appeal reveals that the Tax Court's determination that the appellants were not entitled to an energy tax credit was proper.  We accordingly affirm the decision of the Tax Court based on its reasoning.  Wehr v. Commissioner, No. 28808-84 (Tax Ct., July 11, 1986).  Because the facts and legal contentions are adequately developed in the materials before the Court and oral argument would not aid in the decisional process, we dispense with argument in this case.


2
AFFIRMED.